DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “26” (Figure 1C). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a mount plate 13” and “two upper plates 15” (Paragraph [0042], Line 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate both “the motor housing” and “the motor shaft” (Paragraph [0115]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate “a shaft coupler’, “the motor shaft”, and “the motor coupler” (Paragraphs [0115]-[0116]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “596” has been used to designate both “a retainer aperture” and “the hook” (Paragraphs [0121]-[0122]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
“the hollow of the motor shaft” in Claim 1, Line 4 should read “the hollow motor shaft”.
“down rod” in Claim 1, Line 6 should read “downrod”.
“the hollow of the down rod” in Claim 1, Line 7 should read “the hollow downrod”.
“the hollow” in Claim 9, Line 2 should read “the hollow motor shaft”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuege (US Patent No: 6,382,917).
Regarding Claim 1: Zuege discloses a ceiling fan assembly (Figure 4).  The assembly comprises a motor assembly having a non-rotating, hollow motor shaft (42); a stator winding (40) carried by the motor shaft (Figure 4); a wiring harness (114) passing through the hollow motor shaft and electrically coupled to the stator winding (Figure 4; Column 8, Lines 1-9); and a hollow downrod (26) mounted to the motor shaft and the wiring harness passing through the hollow downrod and the non-rotating shaft (Figure 4).
Regarding Claim 9: Zuege discloses the ceiling fan assembly of Claim 1, further comprising an exit passage extending from the hollow motor shaft through an exterior of the hollow motor shaft and the wiring harness passes through the exit passage (Figure 4 – exit passage on the bottom of shaft 42 through which wiring harness 114 passes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuege in view of Gajewski (US Publication No: 2008/0107527).
Regarding Claim 2: Zuege discloses the ceiling fan assembly of Claim 1; however, Zuege fails to disclose a retaining rod passing through the hollow downrod and secured to at least one of the non-rotating motor shaft and the motor assembly.
Gajewski teaches a ceiling fan assembly (Figures 1-2) comprising a retaining rod (28) passing through a hollow downrod (30) and that is secured to a motor shaft (Paragraph [0019], Lines 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ceiling fan assembly with a 
Regarding Claim 3: Zuege, as modified by Gajewski, discloses the ceiling fan assembly of Claim 2, further comprising a shaft coupler (Zuege: 52) coupled to the non-rotating shaft and a downrod plate (Zuege: 48 & 58) coupled to the lower end of the downrod (Zuege: Figure 4), wherein the shaft coupler and downrod plate are secured to each other (Zuege: Figure 4 – the shaft coupler and downrod plate are part of the same piece and therefore are secured to each other).
Regarding Claim 4: Zuege, as modified by Gajewski, discloses the ceiling fan assembly of Claim 3, wherein the shaft coupler is located on an upper end of the non-rotating motor shaft (Zuege: Figure 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuege in view of Ranten (US Patent No: 4,342,073).
Regarding Claim 5: Zuege discloses the ceiling fan assembly of Claim 1; however, Zuege fails to disclose a retaining nut threaded onto a tapped portion of the non-rotating motor shaft.
Ranten teaches a ceiling fan assembly (Figure 4) comprising a retaining nut (83) threaded onto a tapped portion of a non-rotating motor shaft (23, 59) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ceiling fan assembly of Zuege with a retaining nut, as taught by Ranten, for the purpose of holding in place a potential light transmission member (Column 4, Lines 66-67; Column 5, Line 1).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuege in view of Stocks (US Publication No: 2013/0136632).
Regarding Claim 10: Zuege discloses the ceiling fan assembly of Claim 1; however, Zuege fails to disclose the non-rotating shaft comprising a stator stop against which the stator winding rests.
Stocks teaches a ceiling fan assembly (Figures 1-3; Abstract, Line 1) comprising a motor shaft (25), wherein the shaft comprises a stator stop (26) against which a stator (20) rests (Figure 3; Paragraph [0026], Lines 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shaft of the ceiling fan assembly of Zuege with a stator stop, as taught by Stocks, for the purpose of stopping axial movement of the stator and orienting the shaft and stator in a fixed position relative to one another (Paragraph [0026], Lines 4-9).
Regarding Claim 11: Zuege, as modified by Stocks, discloses the ceiling fan assembly of Claim 10, wherein the stator stop comprises a collar about the non-rotating shaft (Stocks: Figure 3).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a ceiling fan assembly comprising a retaining rod, wherein the retaining rod has a cap that abuts a lower portion of a non-rotating shaft.  Gajewski teaches a ceiling fan assembly comprising a retaining rod; however, the retaining rod does not 
Claims 14-25 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a ceiling fan assembly comprising a retaining rod, wherein the retaining rod has a cap that abuts a lower portion of a non-rotating shaft.  Gajewski teaches a ceiling fan assembly comprising a retaining rod; however, the retaining rod does not have a cap that abuts a lower portion of a non-rotating shaft.  The prior art fails to disclose a ceiling fan assembly as claimed in Claims 14-25; therefore, Claims 14-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745